Citation Nr: 0838803	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-21 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
adenocarcinoma of the prostate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1951 to September 
1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The veteran testified at a hearing before an Acting Veterans 
Law Judge in December 2003.  A transcript of the hearing 
testimony is associated with the claims file.

At that time, the veteran had also claimed entitlement to 
service connection for adenocarcinoma of the prostate with 
residuals of erectile dysfunction, secondary to service-
connected chronic prostatitis.  In a decision in March 2006, 
that issue was referred to the VARO by the Board for further 
appropriate action.  The VARO denied the claim, and issued a 
SSOC to include that issue in June 2007.  A Substantive 
Appeal, a VA Form 9, was received in July 2007.  However, on 
careful review of that document, the Board finds it difficult 
to know if the issue(s) included both the service connection 
issue and benefits under 1151. 

In that regard, on the one hand, the 1151 claim was cited at 
the last hearing as being the only appellate issue.  On the 
other hand, the issue of entitlement to service connection 
for adenocarcinoma of the prostate with residuals of erectile 
dysfunction appears to continue to be raised including in 
recent testimony and written statements provided by the 
veteran, and treatise materials submitted by him.  It has 
also now been perfected on appeal, if that was the veteran's 
intent.  Since the case must be remanded anyway, 
clarification is in order.

In the March 2006 decision, the Board also denied entitlement 
to an increased rating for service-connected prostatitis in 
excess of 10 percent.

As noted above, the Board also remanded the case on the issue 
of compensation under 38 U.S.C. § 1151 for adenocarcinoma of 
the prostate strictly on the basis of Manlicon v. West, 12 
Vet. App. 238 (1999).  Since a Substantive Appeal was filed, 
the issue is now initially before the Board on appeal. 

The veteran and his spouse again provided testimony on this 
new appellate issue before the undersigned Acting Veterans 
Law Judge at the VARO in June 2008; a transcript is of 
record.

Please note this appeal should be addressed as having been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the Board's 2006 remand, the veteran underwent 
a VA evaluation in March 2007, at which time the examiner 
provided some collateral history with regard to the arguments 
as to whether there was any probable liability under 38 
U.S.C.A. § 1151.  There is some evidence in the file from the 
March 2007 examination and before, e.g., in January 2007 when 
similar questions were put to another VA facility, that there 
may have been reticence on the part of one to provide an 
opinion.  The March 2007 VA examiner also noted the absence 
of some certain pertinent private medical data.  Nonetheless, 
the examiner subsequently opined, in an addendum in June 2007 
that:

In clarification the patient states he 
has a delay in his treatment for prostate 
cancer and this led to his erectile 
dysfunction and incontinence issues.  
However, it is unlikely that delay in 
treatment led to these issues for a 
radical retropubic prostatectomy.  These 
are unfortunate yet somewhat common side 
effects of the surgery and whether the 
patient had any delay in treatment or not 
probably would not change the end result 
in the side effects of the surgery.  

Furthermore, he contends that his history 
of prostatitis may have led to him having 
prostate cancer.  The research is 
inconclusive as to whether prostatitis 
contributes to prostate cancer.  Several 
articles have shown an association; 
however, several more have not shown an 
association of prostatitis to prostate 
cancer.  At this time, I do not believe 
that chronic prostatitis is a likely 
cause of his having prostate cancer.

Testimony has been provided at length concerning opinions 
expressed by other physicians.  The veteran has provided 
addresses so the VA might contact those physicians for their 
clinical records and/or opinions with regard to whether his 
prostate cancer was or was not precipitated or impacted by 
the lack of care or diagnoses, etc., by/at VA.  

It is also contended that the veteran's prostatitis cannot be 
distinguished from or had causal or some other demonstrable 
impact on his prostate cancer.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a) (2007); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability.  
Any increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  38 C.F.R. § 3.310(b) (2007).e

For purposes of clarification on the parameters of his 1151 
claim, the Board notes that when a veteran suffers additional 
disability or death as the result of training, hospital care, 
medical or surgical treatment, compensated work therapy, or 
an examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  38 U.S.C.A. § 
1151.

38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. (emphasis added)

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2007), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  
Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent. To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. 38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In part, it is contended that VA treatment records showed 
significantly elevated prostate specific antigen (PSA) 
levels, symptoms and other abnormalities, yet this was not 
timely acted upon and surgery was delayed until May 1995; 
that as a result of delayed and thus more extensive surgery, 
he has resulting additional (e.g., beyond any anticipated or 
"natural" post-surgical progression) urinary incontinence 
and impotency; and that he should have been treated more 
timely and his surgical residuals would have been less 
severe.  [It is noted that surgery was ultimately done at a 
private facility but testing had been done by VA.]

At the most recent hearing, additional treatise materials 
were received and are in the file; a written waiver of 
initial VARO consideration was also received.  

Additional VA clinical records from at least two facilities 
are also now associated with the file.  However, it is 
unclear whether there are any others otherwise available.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a) Up-to-date VA records from all 
facilities wherein the veteran has ever 
received prostate or other urological or 
oncological care, should be added to the 
file.

    (b) Complete clinical records and all 
written opinions should be obtained for 
treatment and evaluations of the veteran, 
after appropriate authorization and 
release by the veteran, from the two 
physicians [AH, M.D., and JMA, M.D.) that 
he and other physicians have cited as 
having pertinent documentation and 
opinions.  Their names are shown in the 
hearing transcript [Tr. at 6-7, 12 et al); 
and both names, addresses and telephonic 
information were given by the veteran and 
received by VA on June 5, 2008, the 
document for which is marked in the file 
with a white tab.  This data should be 
checked by VARO/AMC for accuracy and 
revised as required.  The attempts to 
obtain such records should be fully 
documented in the file, in all regards, 
and if the efforts are not productive, 
these details should be placed in writing 
in the file.

2.  The veteran and his representative 
should clarify whether it is his intent 
that the July 2007 Substantive Appeal, a 
VA Form 9, was to include entitlement to 
service connection for prostate 
adenocarcinoma with erectile dysfunction.

3.  Then the case should then be sent to a 
specialist who has not previously examined 
or provided opinions in this case, who has 
expertise in oncology and/or urology for 
response to the following:

    (a) What is the relationship, if any, 
between, and/or has there been any impact 
of any kind by the veteran's prostatitis 
and his adenocarinoma or treatment 
therefore;

    (b) Is there any indication of fault or 
any sign of delay on the part of VA in his 
care or evaluations for prostate 
disabilities;

    (c) Is there any disability which is a 
necessary consequence of the care or 
continuation or natural progression of the 
prostate disability, as opposed to the 
result of his failure to follow 
instructions, or any fault of any kind in 
VA surgery, treatment or diagnosis;

    (d)  Is there any disability which is a 
result of delayed treatment, and what is 
the specific nature thereof and how it can 
be distinguished.  If it cannot be 
distinguished, this should be noted as 
well. 

4.  The case should then be reviewed by 
the VARO/AMC on all appellate issues as 
clarified by the veteran, and if the 
decision remains unsatisfactory, a 
comprehensive SSOC should be issued, and 
the veteran and his representative should 
be afforded a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review.  
The veteran need do nothing further until 
so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

